



EXHIBIT 10.2
NAMED EXECUTIVE OFFICER COMPENSATION
As of September 30, 2019
The following table sets forth the annual base salaries, as of September 30,
2019, of the Named Executive Officers1 (the “NEOs”) of Franklin Resources, Inc.
(the “Company”).
Name and Principal Positions 
Annual Base Salary
Gregory E. Johnson
Chairman of the Board and Chief Executive Officer
$
780,132


Matthew Nicholls
Executive Vice President and Chief Financial Officer
$
525,000


Jennifer M. Johnson
President and Chief Operating Officer
$
600,000


Craig S. Tyle
Executive Vice President and General Counsel
$
525,000


Jed A. Plafker
Executive Vice President
$
500,000



The NEOs are also eligible to:


Incentive Compensation2 


(a)
receive an annual cash incentive award pursuant to the Company’s Amended and
Restated Annual Incentive Compensation Plan and/or the Company’s 2014 Key
Executive Incentive Compensation Plan, each as amended and restated;



(b)
participate in the Company’s equity incentive program under which they may be
granted restricted stock awards and/or restricted stock unit awards (including
both time- and performance-based awards) pursuant to the Company’s 2002
Universal Stock Incentive Plan, as amended and restated; and



(c)
receive additional cash and/or equity awards for special recognition of
significant contributions or for retention purposes (which may include time- and
performance-based awards).



Benefit Plans and Other Arrangements


(a)
participate in the Company’s broad-based benefit programs generally available to
its salaried employees, including health, disability and life insurance
programs, the Franklin Templeton 401(k) Retirement Plan and the Company’s 1998
Employee Stock Investment Plan, as amended and restated (the “ESIP”); provided
that Mr. G. Johnson and Ms. J. Johnson may not participate in the ESIP pursuant
to applicable rules; and



(b)
receive certain perquisites offered by the Company, including club memberships,
and, in certain limited cases, use of the Company’s aircraft for personal use.



__________________________
1 
The NEOs listed herein are the Company’s current chief executive officer,
current chief financial officer, and the three other most highly compensated
executive officers of the Company as of September 30, 2019.



2 
Mr. Nicholls joined the Company in May 2019. Under the terms of his offer
letter, Mr. Nicholls is eligible to earn an annual incentive award of
$2.6 million for fiscal year 2020, and has certain severance protections during
the first two years of his employment.






